Citation Nr: 1119315	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1972 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reopened the Veteran's claim for service connection but denied the claim on the merits.  The Veteran timely appealed that decision, and the case was referred to the Board for appellate review. 

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was last denied in an unappealed March 2002 rating decision.

2.  The evidence received since the March 2002 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying the Veteran's claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veteran's petition to reopen the previously disallowed claim for service connection for diabetes mellitus has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);.  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2010).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2010); see also Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disorders on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's claim of entitlement to service connection for diabetes mellitus was last finally denied in a March 2002 rating decision, which found that the Veteran's condition was not incurred in or caused by active duty military service.  The evidence under consideration at the time of this rating decision consisted of the Veteran's lay statements, treatment records from a private clinic, and treatment records from a private ophthalmologist.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002).

The evidence of record added to the record subsequent to the January 1994 final denial includes, in pertinent part, a VA examination report dated December 2007, treatment records, and opinions regarding the relationship of the Veteran's diabetes mellitus to his military service from Dr. D.S., a private ophthalmologist, and Dr. T.C., an internal medicine specialist.  This evidence is new because it has not previously been submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's previous claim for service connection for a back condition was denied because the RO found that the Veteran's condition was not incurred in or caused by active duty military service.  The new lay and medical evidence of a possible nexus between the Veteran's diabetes mellitus and his military service thus relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for diabetes mellitus is reopened.


ORDER

The claim for service connection for diabetes mellitus is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim for service connection for diabetes mellitus, the Board must now determine whether the reopened claim may be granted on the merits.  The Board finds that further development of the record is needed before it may appropriately consider the reopened claim.

The Veteran contends that he has a diabetes mellitus disability that is directly related to his active duty military service, or, in the alternative, that is presumptively related to his military service as a result of exposure to herbicide agents in Vietnam and Thailand.  With regard to such presumption of exposure, the Veteran contends that he was in the Republic of Vietnam for one day on October 30, 1974 and in Thailand between 1973 and 1974.  There is no further evidence of record to support these assertions.  Instead, the Veteran's Airman Performance Reports from the relevant periods indicate that the Veteran was stationed in Taiwan and the Philippines during that period of time.  In December 2007, the RO issued a Formal Finding on the Unavailability of Service Medical Records and Personnel File for the period from 1972 to 1989.  Given this finding, on remand, the RO or AMC should request that the Veteran provide any evidence that might corroborate his allegations that he served in Vietnam and Thailand.

Regarding a direct connection between the Veteran's diabetes mellitus and his military service, the Board notes that once VA provides a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

In the instant case, the RO requested a VA examination of the Veteran, to include a physical examination of the Veteran and discussion of specific medical evidence of record.  While the Veteran's claims file contains the December 2007 report of a VA examination, it does not appear that a physical examination of the Veteran took place, nor did the examiner discuss the pertinent medical evidence of record.  Instead, the examiner simply stated that the Veteran "has been overweight since . . . 1997" and "his diabetes is most likely related to this."  This conclusion is not supported by discussion of the medical evidence of record, nor is it accompanied by a supporting rationale that explains how the examiner reached this conclusion.  For these reasons, the Board finds that the December 2007 VA examination is an inadequate basis upon which to render a decision.

The Board notes that the medical evidence of record additionally contains two opinions from private physicians proposing a link between the Veteran's diabetes mellitus and his military service.  One of these opinions, from Dr. D.S., notes that the Veteran was diagnosed with diabetic retinopathy in November 1997, and that "diabetic retinopathy is not typically seen for many years after the diagnosis and certainly would not be expected to be seen earlier than 5 to 10 years after the onset of the disease.  This would place him in active duty when the diabetes first started."  Contrary to this opinion, however, a June 2001 treatment letter from Dr. M.K., a private ophthalmologist, indicates that "funduscopic examination of each [of the Veteran's] eye[s] reveals no evidence of diabetic retinopathy."  Similarly, a February 2001 treatment report from Dr. J.B. found no evidence of significant diabetic retinopathy in either eye.  With the evidence of record in conflict regarding both the existence of diabetic retinopathy in the Veteran and its possible date of onset, the Board finds that a clarifying VA examination is warranted both to identify whether the Veteran currently suffers from diabetic retinopathy, and whether it is related to the Veteran's military service.

In light of the inadequacies of the December 2007 VA examination report and the conflicting medical evidence of record, the Board concludes that a new VA examination is required.  After a full discussion of the pertinent evidence of record, the examiner must determine the nature and severity of the Veteran's diabetes mellitus disability and any associated manifestations, including diabetic retinopathy.  Additionally, the examiner must opine regarding whether a relationship exists between any such conditions and the Veteran's active duty military service.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a complete VCAA notice letter informing the Veteran of the evidence necessary to establish service connection for diabetes mellitus on both a direct basis and a presumptive basis due to exposure to herbicides.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2010).  Such VCAA letter must additionally comply with the decision in Dingess v. Nicholson.  See 19 Vet. App. 473 (2006). 

2.  The RO or AMC must again request that the Veteran identify all VA and non-VA medical providers who have treated him for his diabetes mellitus since his separation from active duty.  Based on the Veteran's response, the RO must attempt to procure copies of any records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and give the Veteran an opportunity to respond.

3.  Given the documented unavailability of the Veteran's service records for his period of service from 1972 to 1989, the RO or AMC should request that the Veteran provide any further information or evidence to corroborate his allegations that he served in the Republic of Vietnam for one day on October 30, 1974 and in Thailand between 1973 and 1974.  The materials obtained, if any, should be associated with the Veteran's claims file.

4.  Then, the RO or AMC should schedule the Veteran for a VA medical examination with an examiner or examiners of appropriate expertise, but not the examiner who rendered the December 2007 examination report, to determine the nature and etiology of the Veteran's diabetes mellitus and any associated manifestations such as diabetic retinopathy.  The examiner's opinion regarding the etiology of the Veteran's diabetes mellitus should specifically discuss the February 2006 nexus opinion of Dr. D.S. that diabetic retinopathy would not be expected to be seen earlier than five to ten years after the onset of the disease.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.

For the purpose of rendering a decision regarding the etiology of the Veteran's diabetes mellitus and associated manifestations, the phrase "more likely than not" means a likelihood of greater than 50 percent, "at least as likely as not" means a likelihood of 50 percent, and "less likely than not" or "unlikely" means a likelihood of less than 50 percent.

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical reports.

5.  Thereafter, the RO or AMC should readjudicate the Veteran's claim for service connection.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


